DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/1/2021 has been entered. Claims 2-19, and 22 remain pending in the application. Claims 23-24 are new. Claims 18-19 and 22 have been withdrawn from further consideration as detailed in the Non-Final Office Action mailed 7/1/2021. 
Applicants amendments to the drawings have overcome the objections previously set forth in the Non-final Office Action mailed 7/1/2021.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 7/1/2021.
Claim Objections
Claim 2, line 3 objected to because of the following informalities:   
Line 3 recites “predetermined ranges suitable for injection”. Claim 2 depends on claim 4 which provides antecedent basis for the predetermined ranges that are suitable for injection. Therefore claim 2 should be amended to state “the predetermined ranges that are suitable for injection” due to antecedent basis already being provided. 
Claim 5, line 3-4 objected to because of the following informalities:   
Line 3 recites “an injection”. Claim 5 depends on claim 4 which provides antecedent basis for the injection. Therefore claim 5 should be amended to state “the injection” due to antecedent basis already being provided. 
Line 4 recites “predetermined ranges suitable for injection”. Claim 5 depends on claim 4 which provides antecedent basis for the predetermined ranges that are suitable for injection. 
Claim 6, line 2 objected to because of the following informalities:   
Line 2 recites “configured to to”. This is grammatically incorrect. Examiner suggests replacing “configured to to” with “configured to”.
Claim 8, line 2 and line 3 objected to because of the following informalities:   
Line 2 recites “an injection”. Claim 8 depends on claim 4 which provides antecedent basis for the injection. Therefore claim 8 should be amended to state “the injection” due to antecedent basis already being provided.
Line 3 recites “within predetermined ranges”. Claim 8 depends on claim 4 which provides antecedent basis for the predetermined ranges that are suitable for injection. Therefore claim 5 should be amended to state “the predetermined ranges that are suitable for injection” due to antecedent basis already being provided. 
Claim 23, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “the controller is configured prevent activation”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the controller is configured prevent activation” with “the controller is configured to prevent activation”.
Claim 24, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “the controller is configured prevent activation”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the controller is configured prevent activation” with “the controller is configured to prevent activation”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 2-3, 5, 8-9, 12, 15, 17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach (U.S. PG publication 20190262538) further in view of Baker (U.S. PG publication 20150379899) as evidence by Baker (U.S. PG Publication 20140276414) further in view of Escutia (U.S. PG publication 20100010374). For clarity purposes Baker (U.S. PG Publication 20140276414) will be referred to as Baker414.
In regard to claim 4,
[AltContent: textbox (Injection axis)][AltContent: connector]
    PNG
    media_image1.png
    268
    508
    media_image1.png
    Greyscale

Schabbach discloses an active injection guide (figure 5, item 20) comprising an injector (figure 5, item 11, 22, 22a, 24, 26, controller and additional components listed in paragraph [0040]) having an injection axis (see figure 6), said injector comprising
a contact surface (lower end of shield 26 that contacts skin and lower side 11b; paragraph [0061] and [0041]) that is configured to be placed on a target surface (skin) for an injection from the injector (paragraph [0061] and [0041]), 
a contact sensor (two sensors 25 across from one another are being construed as capacitive sensors as disclosed in paragraph [0048] which form the contact sensor; paragraph [0061]: wherein sensors 25 are substantially as described with respect to the first embodiment; paragraph [0048]: wherein a combination of sensor types are utilized to improve accuracy) that is coupled to the contact surface (see figure 5), the contact sensor being configured to detect contact of the target surface (paragraph [0048]), 
a load sensor (sensor 25 that is a pressure sensor as disclosed in paragraph [0048]; paragraph [0061]: wherein sensors 25 are substantially as described with respect to the first embodiment; paragraph [0048]: wherein a combination of sensor types are utilized to improve accuracy) that is coupled to the contact surface (see figure 5) and that is configured to measure a force against the target 
a controller (controller as disclosed in paragraph [0040] and [0066]) configured to prevent activation of the injector until the injector is attached to the target site in a position suitable for injection (paragraph [0066]; Examiner notes a signal from the sensors is provided to a controller, which is configured to activate the needle insertion mechanism automatically in response to the signal indicating the device is correctly attached).
Schabbach fails to disclose the contact sensor being configured to detect an orientation of the injection axis relative to the target surface and a controller configured to prevent activation of the injector until the orientation and the force are within predetermined ranges that are suitable for injection.
Baker teaches the contact sensor (two sensors which are capacitive sensors as disclosed in paragraph [0036] and spaced equidistant as disclosed in paragraph [0042]) being configured to detect an orientation of the injection axis relative to the target surface (paragraph [0042] and [0092]) and outputting a signal when the orientation is within a predetermined range that is suitable for injection (paragraph [0030]-[0031], [0092]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact sensor of Schabbach to include the contact sensor being configured to detect an orientation of the injection axis relative to the target surface, as taught by Baker, for the purpose of ensuring optimal results and accurate medicament delivery (paragraph [0092] of Baker) and to modify the controller of Schabbach, which receives the outputted signals from the contact sensor to initiate/prevent injection depending on if the injector is in the correct position, to be configured to prevent activation of the injector until the orientation is within 
Schabbach in view of Baker as evidence by Baker414 fails to disclose a controller configured to prevent activation of the injector until the orientation and the force are within predetermined ranges that are suitable for injection.
	Escutia teaches a load sensor (pressure sensor 31 used to detect contact with the skin and amount of pressure exerted as disclosed in paragraph [0062]), a controller (control components as disclosed in paragraph [0062]) configured to prevent initiation of an operation until the force is within a predetermined range (paragraph [0062]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Schabbach, which receives the outputted signals from the load sensor to initiate/prevent injection depending on if the injector is in the correct position, to be configured to prevent activation of the injector until the force is within a predetermined range that is suitable for injection (i.e. signal that would indicate the correct position), as taught by Escutia, for the purpose of ensuring a target or optimal pressure value/range is achieved (paragraph [0062] of Escutia).
In regard to claim 2,

A first embodiment of Schabbach fails to disclose further comprising a feedback device configured to provide user feedback when the orientation and the force are within predetermined ranges suitable for injection.
A second embodiment of Schabbach teaches a feedback device (user interface; paragraph [0043]) configured to provide user feedback when the injector is correctly attached (paragraph [0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schabbach in view of Baker as evidence by Baker414 in view of Escutia to include a feedback device configured to provide user feedback when the injector is correctly attached which when implemented into Schabbach in view of Baker as evidence by Baker414 in view of Escutia would occur when the orientation and the force are within predetermined ranges suitable for injection i.e. the conditions required for proper attachment, therefore resulting in a feedback device configured to provide user feedback when the orientation and the force are within predetermined ranges suitable for injection, as taught by the second embodiment of Schabbach, for the purpose of notifying the patient the injector is properly attached (paragraph [0043] of Schabbach). 
In regard to claim 3,
The first embodiment of Schabbach in view of Baker as evidence by Baker414 in view of Escutia in view of the second embodiment of Schabbach teaches the active injection guide of claim 2, wherein the feedback device (user interface; paragraph [0043] of Schabbach) includes at least one of a visual device, an audio device, and a haptic device (see paragraph [0043] of Schabbach wherein a visual output is provided).
In regard to claim 5,

In regard to claim 8,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4, wherein the injector is configured to automatically initiate an injection when the orientation and the force are within predetermined ranges (paragraph [0066] of Schabbach; see analysis of claim 4 above wherein as modified the signal indicating that the injector is correctly attached includes having the orientation and the force within predetermined ranges suitable for injection. The injector via the controller would therefore be configured to automatically initiate an injection when the orientation and the force are within predetermined ranges).
In regard to claim 9,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4.
Schabbach in view of Baker as evidence by Baker414 in view of Escutia fails to disclose further comprising a processor configured to calculate the orientation based on signals from the contact sensor and to calculate the force based on signals from the load sensor.
Baker teaches a processor (microprocessor 28; paragraph [0061], [0075] and [0091]) configured to calculate the orientation based on signals from the contact sensor and to calculate the force based on signals from the load sensor (paragraph [0036] and [0091]: wherein the values received from the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schabbach in view of Baker as evidence by Baker414 in view of Escutia to include further comprising a processor configured to calculate the orientation based on signals from the contact sensor and to calculate the force based on signals from the load sensor, as taught by Baker, for the purpose of effectively utilizing sensor data (paragraph [0091] and [0039])
In regard to claim 12,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4, wherein the contact sensor is spatially separated from the load sensor (see figure 5 of Schabbach).
In regard to claim 15,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4, wherein the contact sensor comprises a capacitive sensor (see analysis of claim 4 and paragraph [0048] of Schabbach).
In regard to claim 17,
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    407
    465
    media_image2.png
    Greyscale

Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4, wherein the contact sensor includes two spatially separated contact points (see analysis of claim 4 above), the two spatially separated contact points and the load sensor being arranged in a triangular pattern on the contact surface (see figure 5 above of Schabbach wherein due to the spacing of the sensors the two spatially separated contact points which are across from one another and the load sensor (one of the other sensors 25) would form a triangular pattern).
In regard to claim 23,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4, wherein the controller is configured prevent activation of the injector when the force is below a predetermined range of force and also to prevent activation of the injector when the force is above the predetermined range of force (see analysis of claim 4 above and paragraph [0062] of Escutia).

Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4, wherein the controller is configured prevent activation of the injector when the orientation is below a predetermined range of orientation and also to prevent activation of the injector when the force is above the predetermined range of orientation (see analysis of claim 4 above and paragraph [0030]-[0031], [0092] of Baker).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schabbach (U.S. PG publication 20190262538) in view of Baker (U.S. PG publication 20150379899) as evidence by Baker (U.S. PG Publication 20140276414) in view of Escutia (U.S. PG publication 20100010374) further in view of Marlin (U.S. PG publication 20170281877). For clarity purposes Baker (U.S. PG Publication 20140276414) will be referred to as Baker414.
In regard to claim 6,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4.
Schabbach in view of Baker as evidence by Baker414 in view of Escutia fails to disclose wherein the controller is further configured to to terminate the injection after the injection is initiated if the orientation or the force falls outside a corresponding predetermined range during the injection.
Marlin teaches wherein the controller is further configured to to terminate the injection after the injection is initiated if a signal from a capacitive sensor falls outside a corresponding predetermined range during the injection (paragraph [0066] and [0111]; paragraph [0020]-[0021], [0096]-[0097]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Schabbach in view of Baker as evidence by Baker414 in view of Escutia to include the controller is further configured to to terminate the injection after the injection is initiated if a signal from a capacitive sensor falls outside a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schabbach (U.S. PG publication 20190262538) in view of Baker (U.S. PG publication 20150379899) as evidence by Baker (U.S. PG Publication 20140276414) in view of Escutia (U.S. PG publication 20100010374) further in view of Kramer (U.S. PG publication 20090292240). For clarity purposes Baker (U.S. PG Publication 20140276414) will be referred to as Baker414.
In regard to claim 7,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4.
Schabbach in view of Baker as evidence by Baker414 in view of Escutia fails to disclose wherein the injector is a needle-free injector.
Kramer teaches wherein the injector is a needle-free injector (paragraph [0022]: wherein a jet nozzle instead of a needle can be used with the injector; paragraph [0026]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schabbach in view of Baker as evidence by Baker414 in view of Escutia to substitute the needle of Schabbach in view of Baker as evidence by Baker414 in view of Escutia for a nozzle, as taught by Kramer, because the substitution is a simple substitution that would yield the same predictable result of enabling an injection (paragraph [0026] of .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schabbach (U.S. PG publication 20190262538) in view of Baker (U.S. PG publication 20150379899) as evidence by Baker (U.S. PG Publication 20140276414) in view of Escutia (U.S. PG publication 20100010374) further in view of Lauchard (U.S. PG publication 20090216182). For clarity purposes Baker (U.S. PG Publication 20140276414) will be referred to as Baker414.
In regard to claim 10,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4.
Schabbach in view of Baker as evidence by Baker414 in view of Escutia fails to disclose wherein the contact surface includes an injection protrusion extending past a plane of the contact surface toward the target surface along the injection axis when placed for use on the target surface and wherein the load sensor is coupled to the injection protrusion and configured to detect an instantaneous contact force between the injection protrusion and the target surface.
Lauchard teaches wherein the contact surface (see figure 1 wherein the bottom wall 2 forms the contact surface) includes an injection protrusion (figure 1, item 31) extending past a plane of the contact surface toward the target surface along the injection axis when placed for use on the target surface (see figure 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schabbach in view of Baker as evidence by Baker414 in view of Escutia to implement the feet 31 of Lauchard onto surface 11b of Schabbach and as a result the load sensor (item 25 of Schabbach) would be coupled to the injection protrusion and the device of Schabbach in view of Baker as evidence by Baker414 in view of Escutia would include wherein 
In regard to claim 11,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia in view of Lauchard teaches the active injection guide of claim 10, wherein the injection protrusion is configured to cause a predefined deformation of the target surface relative to the contact surface when the contact sensor detects a contact between the contact surface and the target surface (see rejection of claim 10 above wherein as taught by Lauchard the injection protrusion 31 would cause a predefined deformation of the target surface relative to the contact surface when the contact sensor detects a contact between the contact surface and the target surface since the feet 31 would cause the soft skin to deform when placed on the skin and the skin contacts the contact sensor; Examiner notes “configured to cause a predefined deformation of the target surface relative to the contact surface when the contact sensor .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schabbach (U.S. PG publication 20190262538) in view of Baker (U.S. PG publication 20150379899) as evidence by Baker (U.S. PG Publication 20140276414) in view of Escutia (U.S. PG publication 20100010374) further in view of McCullough (U.S. PG publication 20170368260). For clarity purposes Baker (U.S. PG Publication 20140276414) will be referred to as Baker414.
In regard to claim 13,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4.
Schabbach in view of Baker as evidence by Baker414 in view of Escutia fails to disclose wherein the contact sensor comprises an impedance sensor that measures electrical impedance and wherein the impedance sensor comprises contact points, said contact points being electrically conductive and spatially separated from each other.
McCullough teaches wherein the contact sensor comprises an impedance sensor (paragraph [0035]) that measures electrical impedance (paragraph [0035]).
Further, McCullough teaches that an impedance and a capacitive sensor could all be used to achieve (paragraph [0035]) the same result and thus an impedance and a capacitive sensor were art-.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schabbach (U.S. PG publication 20190262538) in view of Baker (U.S. PG publication 20150379899) as evidence by Baker (U.S. PG Publication 20140276414) in view of Escutia (U.S. PG publication 20100010374) further in view of Lippe (U.S. Patent no 6547755). For clarity purposes Baker (U.S. PG Publication 20140276414) will be referred to as Baker414.
In regard to claim 14,
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4.
Schabbach in view of Baker as evidence by Baker414 in view of Escutia fails to disclose wherein the contact sensor comprises a mechanical switch.
Lippe teaches wherein the contact sensor comprises a mechanical switch (column 9, line 44-60).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact sensor of Schabbach in view of Baker as evidence by Baker414 in view of Escutia to include wherein the contact sensor comprises a mechanical switch, as taught by Lippe, for the purpose of employing a simple contact sensor (column 9, line 44-60 of Lippe).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schabbach (U.S. PG publication 20190262538) in view of Baker (U.S. PG publication 20150379899) as evidence by Baker (U.S. PG Publication 20140276414) in view of Escutia (U.S. PG publication 20100010374) further in view of Edwards (U.S. PG publication 20080059133). For clarity purposes Baker (U.S. PG Publication 20140276414) will be referred to as Baker414.
In regard to claim 16
Schabbach in view of Baker as evidence by Baker414 in view of Escutia teaches the active injection guide of claim 4.
Schabbach in view of Baker as evidence by Baker414 in view of Escutia fails to disclose wherein the load sensor comprises a strain gauge.
Edwards teaches wherein the load sensor comprises a strain gauge (paragraph [0208]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Schabbach in view of Baker as evidence by Baker414 in view of Escutia to substitute the load sensor of Schabbach in view of Baker as evidence by Baker414 in view of Escutia for a stain gauge, as taught by Edwards, because the substitution is a simple substitution that would yield the same predictable result of measuring force/pressure (see paragraph [0208] of Edwards133). Furthermore Schabbach supports that modifications can be made (paragraph [0095] of Schabbach).
Response to Arguments
Applicant’s arguments with respect to claims 2-17 and 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783        
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783